COURT OF APPEALS OF VIRGINIA


              Present: Judges Athey, Ortiz and Lorish
UNPUBLISHED


              Argued by videoconference


              TERRELL MARKESE CRAMER
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1291-21-1                                  JUDGE CLIFFORD L. ATHEY, JR.
                                                                               DECEMBER 29, 2022
              COMMONWEALTH OF VIRGINIA


                          FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG AND
                                           COUNTY OF JAMES CITY
                                       Michael E. McGinty, Judge Designate

                               Richard G. Collins (Collins & Hyman, P.L.C., on brief), for
                               appellant.

                               Liam A. Curry, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     The trial court convicted Terrell Markese Cramer (“Cramer”) of assault and battery of a law

              enforcement officer, in violation of Code § 18.2-57, and sentenced him to five years’ incarceration

              with four years and six months suspended. Cramer challenges the sufficiency of the evidence to

              sustain his conviction. For the following reasons, we affirm the trial court’s judgment.

                                                        I. BACKGROUND

                     On appeal, we recite the facts “in the ‘light most favorable’ to the Commonwealth, the

              prevailing party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, 231 (2022)

              (quoting Commonwealth v. Cady, 300 Va. 325, 329 (2021)). Doing so requires that we “discard the

              evidence of the accused in conflict with that of the Commonwealth, and regard as true all the




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
credible evidence favorable to the Commonwealth and all fair inferences to be drawn therefrom.”

Cady, 300 Va. at 329 (quoting Commonwealth v. Perkins, 295 Va. 323, 323-24 (2018)).

        On March 26, 2020, James City County Police Sergeant White (“Sergeant White”)

responded to a dispatch call reporting a domestic dispute at an apartment complex. Sergeant White

testified at trial that after arriving at the apartment complex, he witnessed a man who met the

physical description provided by the dispatcher, standing near the dumpster where the reported

domestic dispute allegedly occurred. Sergeant White approached the man, ascertained that he was

Cramer, and asked him if he had been involved in the domestic dispute. Cramer initially denied any

involvement in a domestic dispute and began walking away from Sergeant White. White pursued

Cramer and after asking about the dispute again, Cramer confirmed that he had been involved in an

argument with his girlfriend. Cramer then began walking away again, and when Sergeant White

attempted to stop him, Cramer “pull[ed] away” and advised White to “get off of him.” With the

assistance of James City County Police Officers Suggs and Perry (“Officer Suggs” and “Officer

Perry”) who had arrived at the scene, Sergeant White was able to handcuff Cramer and place him in

a police vehicle.

        At trial, Officer Suggs testified that after she interviewed Cramer’s girlfriend, the alleged

victim, she attempted to interview Cramer. As Officer Suggs began to advise Cramer of his

Miranda rights, Cramer repeatedly screamed, “for what, for what?” Then Cramer laid across the

backseat of the police vehicle and began kicking the rear door and window with such force that

Officer Suggs became concerned that Cramer would break the window. As a result, Officer Suggs

and Officer Perry retrieved kick straps and control straps from the trunk of the patrol vehicle,

opened the rear door, and attempted to secure Cramer’s legs to prevent further kicking. However,

when the officers attempted to secure Cramer’s legs with the straps, he refused to comply with their

instructions and “kept rearing back and kicking his feet trying to get [the officers] off of him.”

                                                  -2-
Eventually, Cramer kicked Officer Suggs, dislodging her body-worn camera and ending its

recording. After finally securing Cramer’s legs, the officers closed the vehicle door, whereupon

Cramer kicked off his shoe, pulled his foot out of the kick strap, and continued to kick the door.

       While the officers were driving Cramer to the jail, he continued to kick the door with such

force that Officer Suggs testified that she could feel the vehicle pulling with each kick. Cramer also

began kicking the “cage” that separated the front and back seats, dislodging and shattering a

clipboard. When they arrived at the jail, Officer Suggs discovered that Cramer had also

expectorated all over the rear compartment of the police vehicle and bitten a hole in its backseat.

       At the conclusion of the Commonwealth’s case in chief, Cramer moved to strike the

Commonwealth’s evidence, arguing that it failed to prove that he made offensive or forcible contact

with the officers. The trial court denied the motion. Cramer then declined to present evidence in his

own defense and renewed his motion to strike. During closing argument, Cramer contended that

there was insufficient evidence to prove an offensive or forcible contact. The trial court denied the

renewed motion and subsequently convicted Cramer of assault and battery of a law enforcement

officer. This appeal followed.

                                            II. ANALYSIS

                                       A. Standard of Review

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Id.

(alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the

relevant question is whether ‘any rational trier of fact could have found the essential elements of the

                                                 -3-
crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting

Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” McGowan, 72

Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).

     B. The trial court did not err in finding the evidence sufficient to support a conviction for
        assault and battery on a law enforcement officer.

       Cramer argues that the evidence was insufficient to sustain his conviction because it failed

to show that he “made forcible contact with the officer with intent to do bodily harm.” He asserts

that although he may have moved his foot while it was held by the officers, he did not kick as hard

as he had previously, and he did not act with a reckless and wanton disregard for Officer Suggs’

safety. Emphasizing that there was “no evidence of any actual bodily harm,” Cramer contends that

no evidence presented at trial supports the finding that he acted recklessly without regard to Officer

Suggs’ safety or with the intent to do her bodily harm.

       “[I]f any person commits an assault or an assault and battery against another knowing or

having reason to know that such other person is . . . a law-enforcement officer . . . such person is

guilty of a Class 6 felony.” Code § 18.2-57(C). “To sustain a conviction for assault, the

Commonwealth must prove ‘an attempt or offer, with force and violence, to do some bodily hurt

to another.’” Parish v. Commonwealth, 56 Va. App. 324, 329 (2010) (quoting Adams v.

Commonwealth, 33 Va. App. 463, 468 (2000)). “The attempt or offer to do bodily harm ‘occurs

when an assailant engages in an overt act intended to inflict bodily harm [while he] has the

present ability to inflict such harm.’” Id. (quoting Clark v. Commonwealth, 279 Va. 636, 641

(2010)). “To sustain a conviction for battery, the Commonwealth must prove a ‘wil[l]ful or

unlawful touching’ of another.” Id. (quoting Wood v. Commonwealth, 149 Va. 401, 404 (1927)).


                                                 -4-
“Whether a touching is a battery, depends on the intent of the actor, not on the force applied.”

Id. (quoting Adams, 33 Va. App. at 469).

       “One cannot be convicted of assault and battery without an intention to do bodily harm—

either an actual intention or an intention imputed by law.” Id. (quoting Davis v. Commonwealth,

150 Va. 611, 617 (1928)). “Intent may, and often must, be inferred from the facts and

circumstances of the case, including actions of the accused and any statements made by him.”

Carter v. Commonwealth, 280 Va. 100, 105 (2010) (quoting Stanley v. Webber, 260 Va. 90, 96

(2000)). “Where the conduct of the accused under the circumstances involved points with

reasonable certainty to a specific intent to commit [the crime], the intent element is established.”

Knight v. Commonwealth, 61 Va. App. 148, 161 (2012) (quoting Wilson v. Commonwealth, 249

Va. 95, 101 (1995)). “Intent is a factual determination, and a trial court’s decision on the

question of intent is accorded great deference on appeal and will not be reversed unless clearly

erroneous.” Towler v. Commonwealth, 59 Va. App. 284, 297 (2011) (citing Robertson v.

Commonwealth, 18 Va. App. 635, 639 (1994)).

       Here, when Officer Suggs began advising him of his Miranda rights, Cramer started

screaming and forcefully kicking the rear door and window of the police vehicle. He then

continued kicking and screaming as the officers opened the door to secure his legs in kick straps.

Next, as the officers lifted Cramer’s foot to restrain it, Cramer kicked Officer Suggs dislodging her

body-worn camera. See Montague v. Commonwealth, 278 Va. 532, 541 (2009) (affirming a

defendant’s conviction for assault and battery against a law enforcement officer when he tried

“to prevent the police officers from taking him into custody” by pushing and “striking [one

officer] in the chest with an elbow”). The totality of the circumstances establishes that Cramer

had the requisite intent to assault and batter Officer Suggs. Cramer was angry and combative,

and his actions were intended to resist the officers’ efforts to arrest him and restrain his legs in

                                                 -5-
kick straps. Thus, the evidence “points with reasonable certainty to a specific intent to commit” an

assault and battery. Knight, 61 Va. App. at 161. Accordingly, we hold that the Commonwealth’s

evidence was competent, not inherently incredible, and sufficient to sustain Cramer’s conviction.

                                         III. CONCLUSION

       Therefore, the trial court’s judgment is affirmed.

                                                                                          Affirmed.




                                                -6-